Citation Nr: 1812621	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-37 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Air Force from July 1957 to January 1961.

This appeal arises before the Board of Veterans' Appeals (Board) from a November 2014 rating decision in which the Department of Veteran Affairs (VA) Newark, New Jersey, Regional Office (RO) granted entitlement to service connection for left ear hearing loss at a noncompensable rating and denied service connection for right ear hearing loss.  In September 2017, the Board granted service connection for right ear hearing loss and remanded the appeal for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence of record indicates that, prior to October 13, 2016, the Veteran's bilateral hearing loss was manifested by hearing levels of no worse than Level II in both ears.

2.  The evidence of record indicates that, after October 13, 2016, the Veteran's bilateral hearing loss was manifested by hearing levels of no worse than Level III in the right ear and Level IV in the left ear.


CONCLUSIONS OF LAW

1.  Prior to October 13, 2016, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.85, 4.86 Diagnostic Code 6100 (2017).  

2.  After October 13, 2016, the criteria for a rating of 10 percent, but no higher, for hearing loss, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.85, 4.86 Diagnostic Code 6100 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85.

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa [38 C.F.R. § 4.85], whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

In a November 2014 VA audio examination, the audiologist reported that following puretone thresholds (in decibels):


HERTZ

500
1000
2000
3000
4000
RIGHT
30
45
40
65
70
LEFT
30
30
40
60
70

The examiner noted 84 percent word recognition for the right ear and 90 percent word recognition for the left ear. 

In an October 2016 private audio examination, the audiologist reported that following puretone thresholds (in decibels):


HERTZ

500
1000
2000
3000
4000
RIGHT
50
55
45
65
70
LEFT
35
40
45
70
75

The examiner noted 84 percent word recognition for the right ear and 76 percent word recognition for the left ear.

In a November 2017 VA audio examination, the audiologist reported that following puretone thresholds (in decibels):


HERTZ

500
1000
2000
3000
4000
RIGHT
35
45
45
65
70
LEFT
30
35
50
65
70

The examiner noted 80 percent word recognition for the right ear and 88 percent word recognition for the left ear. 

The audiometric findings obtained in November 2014 are consistent with pure tone threshold averages of 55 decibels in the right ear with speech discrimination of 84 percent.  The November 2014 audiometric findings are consistent with pure tone threshold averages of 50 decibels in the left ear with speech discrimination of 90 percent.  These clinical findings correlate to an auditory acuity numeric designation of a Level II hearing impairment for both ears.  Under 38 C.F.R. § 4.85, Tables VI and VII these findings warrant the assignment of a noncompensable rating.  

The audiometric findings obtained in October 2016 are consistent with pure tone threshold averages of 58.75 decibels in the right ear with speech discrimination of 84 percent.  The October 2016 audiometric findings are consistent with pure tone threshold averages of 57.5 decibels in the left ear with speech discrimination of 76 percent.  These clinical findings correlate to an auditory acuity numeric designation of a Level III hearing impairment for the right ear and Level IV for the left ear.  Under 38 C.F.R. § 4.85, Tables VI and VII these findings warrant the assignment of a 10 percent rating.  

The audiometric findings obtained in November 2017 are consistent with pure tone threshold averages of 56.25 decibels in the right ear with speech discrimination of 80 percent.  The November 2017 audiometric findings are consistent with pure tone threshold averages of 55 decibels in the left ear with speech discrimination of 88 percent.  These clinical findings correlate to an auditory acuity numeric designation of a Level IV hearing impairment for the right ear and Level II for the left ear.  Under 38 C.F.R. § 4.85, Tables VI and VII these findings warrant the assignment of a noncompensable percent rating.

After review of the evidence, the Board finds the Veteran's hearing loss most closely approximates to a 10 percent disabling rating after October 13, 2016, the date of the October 2016 private examination.  The schedular criteria for a compensable rating prior to October 13, 2016, have not been met.  Likewise, the evidence does not establish that a rating higher than 10 percent disabling is warranted at any point of the appeal.  

In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss, including the reported impact of his hearing impairment.  Specifically, the Veteran has reported that his hearing loss causes him to have difficulty understanding conversations and raise the volume on the television.  The Veteran is competent to report his symptoms and describe the impairment associated with his hearing loss.  The Board finds these lay statements to be credible and consistent with the ratings assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  The assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Consequently, the evidence does not support a compensable rating prior to October 13, 2016, or in excess of 10 percent thereafter.  



      (CONTINUED ON NEXT PAGE)


ORDER

Prior to October 13, 2016, a compensable rating for bilateral hearing loss is denied.

After October 13, 2016, a disabling rating of 10 percent, but no higher, for bilateral hearing loss is granted.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


